Citation Nr: 1343403	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, The Veteran's wife, and C.C.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2011, the Veteran, his wife, and C.C. testified at a personal hearing before the undersigned Veterans Law Judge.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder.

The Veteran's appeal was certified by the RO as consisting of two separate claims of entitlement to service connection for PTSD and for depression.  However, the U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the issue on appeal as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

Documents contained in the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The April 2010 rating decision denied service connection for PTSD because the evidence of record did not support the diagnosis of PTSD in the Veteran's VA treatment records, and the April 2009 VA examiner opined the evidence did not support a diagnosis of combat-related PTSD.  In a March 2010 addendum opinion, the VA examiner opined the Veteran's symptoms of depression pre-dated his military service.  

Initially, the Board notes that the Veteran's pre-induction examination for his period of active duty service does not list any psychiatric disorder.  Although an accompanying report of medical history shows that the Veteran reported a past history of nervousness and trouble sleeping, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the vague references to past symptoms made by a Veteran during an entrance examination.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  As such, the Veteran is to have entered service in sound condition with respect to any psychiatric disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Board recognizes that such presumption can be rebutted by clear and unmistakable evidence.  However, given the high evidentiary threshold for determining that a disability preexisted military service, the Board finds that further clarification is necessary in the form of a VA opinion.  

Also, a June 2009 VA mental health progress note includes Axis I diagnoses of PTSD and Major Depressive Disorder.  Therefore, a diagnosis of PTSD is of record, and the Veteran's claimed stressors have been verified per a February 2009 memorandum from the Joint Services Records Research Center (JSRRC) Coordinator.  Further, now of record are a May 2010 letter from R.N., and November 2011 hearing testimony by C.C., the Veteran's treating outpatient VA mental health counselors with Masters of Science in Nursing degrees.  Both opine there is a link between the Veteran's current psychiatric diagnoses and his military service.  As such, another opinion by a VA psychiatrist or psychologist as to whether the Veteran has PTSD due to in-service stressors is required.  

On remand, the RO or AMC should obtain a new VA examination with a new VA psychiatrist or psychologist, if possible, and obtain an opinion addressing any diagnosis of a current acquired psychiatric disorder, and whether there is a link between any current diagnosis and the Veteran's military service, to include his in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2.  After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist, other than the one who performed the Veteran's April 2009 VA examination, if possible, to determine the nature and etiology of his claimed acquired psychiatric disorders, to include PTSD and depression.  The claims file, including a copy of this remand, and a summary of any verified in-service stressors, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his occupational functioning, if any.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity any acquired psychiatric disorder or personality disorder that is currently manifested or that has been manifested at any time since November 2008.  To the extent possible, the examiner should distinguish any acquired psychiatric disorder from any personality disorder.  

b)  If a diagnosis of PTSD is warranted, please identify the particular stressor(s) upon which the diagnosis is predicated.
			
c)  If a diagnosis of PTSD is warranted, is it at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to or caused by the Veteran's active duty service, to include a stressful event as reported by the Veteran?  The examiner should note the possible stressor of a fear of hostile military or terrorist activity, as the Veteran's reported stressor of enemy mortar fire hitting a soldier on guard at the next guard shack over from him has been verified as consistent with the circumstances, conditions, and/or hardships of his Vietnam service.  See Veteran's December 2008 statement; February 2009 memorandum by the JSRRC Coordinator. 

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2008, the VA examiner should express an opinion as to whether any such disability clearly and unmistakably preexisted service.  The examiner should cite to specific contemporaneous medical evidence that supports his or her opinion.  With respect to any an acquired psychiatric disorder that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion as to whether it is clear and unmistakable that disorder was not permanently aggravated by service.  Again, specific medical evidence should be cited with regard to any opinions provided.  

If the examiner determines that the evidence does not clearly and unmistakably reflect that the Veteran's acquired psychiatric disorder pre-existed service, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

e) If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

If the examiner does not find a link between any acquired psychiatric disability and the Veteran's military service, he/she should address and reconcile his/her opinion with the findings and opinions of the Veteran's VA treating providers.  
		
The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


